DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office Action is in response to the amendments filed May 9, 2022.
The amendments filed have been accepted and are hereby entered.
Claims 1, 3-5, 7, 12, and 16 have been amended.
 Claims 2, 8, 13, and 20 have been canceled.
No claims have been added.
Claims 1-20 are pending and claims 1, 3-7, 9-12, and 14-19 have been examined.
This action is Non-Final, as necessitated by newly introduced 35 U.S.C. §101 rejection.








ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The U.S.C. § 112(b) rejection of claim 9 directed to antecedent basis issue is withdrawn as a result of the claim amendments received on May 9, 2022.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are deemed persuasive; however they are moot in view of new grounds of rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-10, 12, 14-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1, 3-7, 9-10, 12, 14-16, and 18-19 are determined to be directed to an abstract idea. The Examiner has identified system claim 12 as the claim that represents the claimed invention for analysis and is analogous to method claims 1 and 16 (i.e., same rationale of claim 12 (below), is similarly applied to claims 1 and 16 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are directed to a system or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold are considered to be parsed from the remaining elements which are reciting the abstract idea1,2): 

[A] server system, [comprising:] a memory [comprising executable instructions;] [and] a processor [communicably configured to execute the] instructions to cause the server system [to at least perform] 

receiving a payment transaction request from a merchant interface for a payment transaction by a payment card of a user, the payment transaction request comprising information of the payment card, 

upon receiving the payment transaction request, facilitating a selection of an authentication option from a plurality of authentication options presented to the user [on an] issuer interface [associated with an issuer of the payment card], the plurality of authentication options presented for authenticating the payment transaction associated with the payment transaction request, andAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5Serial Number: 16/592,193Dkt: P06334-US-UTILFiling Date: October 3, 2022

upon receiving the authentication option, dynamically adapting a timeout period of an authentication session for authenticating the payment transaction based on the authentication option, wherein the timeout period is dynamically adapted based on a plurality of timers (time periods), each timer (time period) of the plurality of timers (time periods) being associated with one or more authentication options of the plurality of authentication options, and wherein the dynamically adapting the timeout period comprises: accessing a first timer (time period) among the plurality of timers (time periods) associated with the authentication option and a second timer (time period) among the plurality of timers (time periods) associated with an alternate authentication option; accessing a predefined rule among a set of predefined rules corresponding to overriding the authentication option; and adapting the timeout period based on the first timer (time period), the second timer (time period) and the predefined rule for overriding.
 
Under broadest reasonable interpretation, these are fundamental economic principles and/or practices of mitigating risk by setting time limitations for corresponding authentication procedures. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply generic elements including a generic server system comprising memory, and a processor, a generic issuer interface, and timers (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Furthermore, specifically with respect to timers, Examiner notes they are merely a stand in for an abstract time value pertaining to corresponding authentication methods (e.g., see Fig. 8 of Specification). With respect to claim 16, Examiner notes the analytics data including one or more of a type of user device and web browser information are a general link to the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)). Furthermore, the receiving of transaction request from merchant interface is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply generic elements including a generic server system comprising memory, and a processor, a generic issuer interface, and timers (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). For the step of the receiving of transaction request from merchant interface that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed receiving of transaction request is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above, and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea.

With respect to dependent claims 3, 4, 6, 7, and 14, they fail to indicate the additional elements are integrated into a practical application, or amount to significantly more as the claims do not recite any further additional elements outside of the abstract idea, and also do not indicate that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.

Furthermore, with respect to dependent claims 5 and 9, they fail to indicate the additional elements are integrated into a practical application, or amount to significantly more, either alone or in combination, as the analytics data including one or more of a type of user device and web browser information are a general link to the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)). For these reasons these dependent claims are also not patent eligible.

Furthermore, with respect to dependent claims 10, 15, and 18, they fail to indicate the additional elements are integrated into a practical application, or amount to significantly more, either alone or in combination, as the claims merely describe how to generally apply generic QR code options and biometric-based password options, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). For these reasons these dependent claims are also not patent eligible.
 
Examiner notes dependent claims 11 and 17 are not rejected under 35 U.S.C. 101 per reciting additional elements that integrate the judicial exception into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (See MPEP § 2106.05(e), and Vanda memo).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “user profile” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes amendment has removed the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature, "EMV® 3-D Secure, Protocol and Core Functions Specification - Version 2.1.0" to EMVCo (hereinafter, “EMVCo”) in further view of Non-Patent Literature, “Mobile – Based Multi-Factor Authentication Scheme for Mobile Banking” to Handson (hereinafter, “Handson”), in further view of United States Patent Publication No.  US-9679293-B1 to Szwalbenest (“Szwalbenest”), in further view of United States Application Publication No. US 20140143670 A1 to Viswanathan. Examiner notes additional supporting rationale from WIPO document WO-2020060432-A1 to Burlitsky and United States Patent Publication No.   US-10929515-B2 to Prakash. 

With respect to claim 16, EMVCo discloses: A method for dynamically adapting a timeout period (§§5.5, 5.5.1 of EMVCo, see page 104 of EMVCo) of a payment transaction, (3DS transaction, Page 104, ¶1 of §5.5.1 of EMVCo. See also Page 16 definition of “3-D Secure (3DS)”) the method comprising: 

receiving, by a server system (issuer domain (§2.3), including Access control server (“ACS”), see also Figs. 6.2 / 6.3, in further view of label ‘c’) associated with a payment network3 (See Figs. 6.2 / 6.3 on pages 121, 125 of EMVCo, “Payment Network”, and §§6.1.7,  on page 124 of EMVCo: “Payment System network”); While already read upon, Examiner also takes official notice it is generally known that credit card transactions, such as those of EMVCo, are performed via payment networks (e.g., VISA/MasterCard/Express networks);(i.e., it is obvious that sever system of EMVCo is associated with payment network through association with card transaction, and via standard itself), a payment transaction request initiated from a merchant interface4 for the payment transaction by a payment card5 of a user,  (§1, “Introduction,” page 13, 4th bullet of EMVCo discloses that transactions can originate from a 3DS requestor’s app (i.e., merchant’s application) which is ran on a consumer device. Introduction section also states e-commerce site as alternative (i.e., another example of merchant interface));(See also Page 21, “Merchant” definition);(See also Fig. 6.2, labels ‘b’ and c’)

(At least §1, “Introduction”, ¶1 of EMVCo makes clear the transaction is for a cardholder (i.e., consumer/ user where payment is by a payment card. See also Table in page 159 of EMVCo);

the payment transaction request comprising a payment card information of the payment card of the user; (Page 21, “Merchant” definition of EMVCo states that a card number is obtained via online shopping experience with cardholder, and transferred over to 3DS server for subsequent payment authentication);(See also at least page 17’s definition of “Access Control Server” stating: “A component that operates in the Issuer Domain, that verifies whether authentication is available for a card number and device type, and authenticates specific Cardholders.”, and §2.3.4, of EMVCo (page 32) disclosing that the access control server confirms the account information / card number eligibility)

upon receiving the payment transaction request, provisioning, by the server system, a plurality of authentication options for the user to authenticate the payment transaction on […] associated with an issuer of the payment card, (Figs. 6.3 labels c and d, in further view of  §§2.4.3, 2.4.4, and page 176, “challengeSelectInfo” of EMVCo implicitly discloses or otherwise renders obvious that the server system (i.e., issuer domain / ACS server) may provide the cardholder device a display with multiple authentication (i.e., challenge) options as challenge response transmission, of which is understood to occur after receiving the payment transaction request (particularly in view of Fig. 6.3). 

Even if it can be successfully argued that EMVCo does not implicitly disclose this limitation in view of the aforementioned, Examiner respectfully takes the stance it is obvious that the challenge responses of ACS server (i.e., issuer domain) can comprise challenge options (e.g., “challengeSelectInfo”, page 176) that result in presentation of selectable authentication / challenge options on user/cardholder device (per page 176), further resulting in a subsequent challenge request by cardholder (e.g., “back-and-forth” §§2.4.3 – 2.4.4 of EMVCo; see also Fig. 3.2, “loop” in gray, and §3.2, “step 12 and step 15”) to indicate selected challenge (authentication option), in order to apprise ACS server of which authentication method was selected, so as to advantageously provide the cardholder more out-of-band options for transaction authorization methods).

Furthermore, EMVCo discloses: receiving, by the server system, a selection of an authentication option among the plurality of options from the user, (Fig. 4.8 on page 79 of EMVCo in further view of table on pages 151-152 of EMVCo)

the plurality of authentication options comprising a one-time password (OTP) option (Fig. 4.13 of EMVCo discloses option is a one-time password (OTP) option) and a static password option; (Page 81, ¶1: “The Out-of-Band (OOB) user interface allows issuers to utilise authentication methods other than dynamic and static data such as an Issuer’s mobile app.”);(See also tables in pages 151-152 of EMVCo disclosing authentication method options including both static and dynamic (i.e., OTP) passwords);(See also Figs. 4.6-4.7 of EMVCo disclosing OTP passwords as option)

Examiner notes it is also arguable the following is implicitly disclosed, but EMVCo fails to explicitly teach that the provisioning of plurality of options for authentication is to authenticate the payment transaction on an issuer interface associated with an issuer of the payment card.

However, EMVCo discloses authentication processes may occur on an issuer interface associated with an issuer of the payment card. (Fig. 4.8 on page 79 of EMVCo, note “your bank”, in view of the following):

(As previously noted, page 176 of EMVCo discloses the ACS server (i.e., issuer domain) can provide challenge selection information comprising a list of options for authentication) to display to the cardholder’s device, where §4.2.3.2 of EMVCO discloses the ACS is the device using the CReq / CRes (i.e., challenge request / responses) channel through SDK (e.g., see Fig. 3.2 showing challenge request / responses in loop with cardholder). Furthermore, Page 81 of EMVCo discloses, ¶1: “The Out-of-Band (OOB) user interface allows issuers to utilise authentication methods other than dynamic and static data such as an Issuer’s mobile app.” (i.e., authentication processes may be performed via issuer’s mobile app);(See also Fig. 4.10 on page 81 of EMVCo explicitly stating your bank application can be used for authentication process).

Accordingly, in view of the aforementioned disclosures of EMVCo, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the plurality of authentication options for the user to authenticate the payment transaction of EMVCo could be presented / subsequently performed on an issuer interface associated with an issuer of the payment card, (in view of the aforementioned) in order to advantageously increase trust of the overall solution to cardholder. Examiner also notes the claimed invention is merely a combination of old elements that would yield a predictable result.

While Examiner respectfully maintains that EMVCo renders obvious a plurality of options for the user to authenticate the payment transaction on an issuer interface, Examiner, Arguendo, notes Handson disclosing a mobile banking application (See Figs. 14-16, e.g., issuer application of EMVCo), which includes selectable options of passwords, which include PIN and OTP options, for authentication on banking interface (e.g., application).

Accordingly, in view of the aforementioned disclosures of EMVCo and Handson, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the plurality of authentication options for the user to authenticate the payment transaction of EMVCo could be presented / subsequently performed on an issuer interface associated with an issuer of the payment card (in view of the aforementioned disclosure of both EMVCo and Handson), in order to advantageously increase trust of the overall solution to cardholder. Examiner also notes the claimed invention is merely a combination of old elements that would yield a predictable result.

EMVCo in view of Handson, fails to disclose, but Szwalbenest discloses: dynamically adapting a timeout period for a payment transaction, which includes adapting, the timeout period of an authentication session for authenticating the payment transaction based on the selection of the authentication option (Col 12, lines 29 – 38 of Szwalbenest discloses a plurality of authentication options conducted over “secondary” communication channels, and further discloses in Col 11, lines 45-52 and Col 13, lines 6 – 20 of Szwalbenest discloses that the time afforded to authentication transaction may be “variably controlled” based on the authentication communication channel utilized (e.g., selected)) 

Accordingly, in view of EMVCo disclosing transaction timeouts for a transaction which affords a plurality of authentication options, both Handson and Szwalbenest disclosing that authentication methods may have different durations (tables in §3.9 (pages 35 - 43) of Handson and Col 11, lines 45-52 and Col 13, lines 6 – 20 of Szwalbenest),  it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the ACS server handling  3DS transaction authentication  (i.e., by the server system,)  dynamically adapt, the timeout period of an authentication session for authenticating the payment transaction based on the selection of the authentication option (as suggested by Szwalbenest), in order to advantageously create a more secure transaction method that provides only a reasonable time frame to authenticate, while still accounting for feasibility of time to complete selected form of authentication.

While Examiner notes EMVCo in view of Handson and Szwalbenest render obvious the claim limitations, and not relying upon the following prior art in mapping, Examiner also notes that the concept of adjusting a timeout period based on authentication measures /  authentication channel considerations was known to more than just Szwalbenest prior to the effective filing date of claimed invention: 

United States Patent Publication No.  US-10929515-B2 to Prakash (“Prakash”), disclosing in Col 21, line 60 – Col 22 line 1, that different authentication methods may correspond to different lockout modes which comprise timeout intervals, further stating that biometric authentication timeout interval may be as short as “less than a second”, in order to quickly and intuitively allow biometric authentication. (Examiner notes in view of the aforementioned, that the other methods of authentication, (e.g., PIN, Col 16, line 44-47 of Prakash) are generally understood to not be able to be realistically entered by an average smart phone user in less than a second, and further speaks to timeout intervals differing amongst different authentication methods).

WIPO document WO-2020060432-A1 to Burlitsky (“Burlitsky”), disclosing in ¶54-55, that different mobile authorization channels each have different timeouts for operations stored together on a database, further disclosing illustrative examples of selecting a mobile authentication channel on a user device using a graphical user interface (¶43 in further view of Figs. 4A-4D). Burlitsky also generally discloses that multiple forms of authentication may be used.

EMVCo in view of Handson and Szwalbenest fails to teach, but Viswanathan discloses: [adapting … timeout period … based on] a plurality of usage analytics data including one or more of a type of user device and web browser information (¶39 of Viswanathan discloses time durations determined designated based on type of device analytics used (e.g., mobile vs desktop device types)).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the timer of EMVCo in view of Hanson and Szwalbenest could have been determined based on the type of device, as disclosed by Viswanathan, resulting in the system determining timeout based on client analytic data, in order to advantageously customize the timers for the different devices.


With respect to claim 17, EMVCo in view of Handson, Szwalbenest, and Viswanathan discloses: The method as claimed in claim 16, further comprising terminating, by the server system, the authentication session upon expiry of the timeout period. (§5.5.1 on page 104 of EMVCo discloses the transaction timeout is maintained by the ACS, particularly in view of SEQ 5.38 disclosing that the ACS ‘shall: […] maintain the state of a 3-D Secure transaction [...] so that the corresponding CReq message can be processed and timeout values can be enforced.);(§5.5.1 on page 104 of EMVCo also discloses that the transaction timeout provides the time a 3-D secure transaction should be considered valid (i.e., authentication session ends after expiration). See also table on page 203 of EMVCo characterizing session as authentication session));

With respect to claim 18, EMVCo in view of Handson and Szwalbenest, and Viswanathan discloses: The method as claimed in claim 16, wherein the plurality of authentication options further comprises:

a Quick Response (QR) code option; and (§2.3.1, “Mobile Device-Based Authentication” on second paragraph of page 10 of Handson discloses that authentication may include use of QR codes which can be scanned and validated with other digital devices).

a biometric-based password option. (Page 16, §2.9, “Summary” of Handson discloses that biometrics may be another factor to use in authentication of mobile transactions));(Page 151 of EMVCo also discloses biometric authentication as an option in the ACS authentication flow);

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of EMVCo in view of Handson and Szwalbenest could include both biometric and QR-code based options for cardholder authentication, in order to advantageously provide more authentication options to user.

claim 19 is rejected under EMVCo in further view of Handson, Szwalbenest, and Viswanathan, as applied in parent claim 16, in further view of United States Application Publication No.  US-20140119195-A1 to Tofighbakhsh (hereinafter, “Wolter”, for sake of ease).

With respect to claim 19, EMVCo in view of Handson, Szwalbenest, and Viswanathan fails to teach, but Wolter discloses: user profile information comprising a historical [...] time for [user actions requiring timeout timer] based on [user activity]; and determining, by the server system, the timeout period for the payment transaction based at least on […] the user profile information. (¶55 of Wolter discloses adjustment of timers based on application data comprising historical user behavior / activity.)

Accordingly, in view of it being generally understood users may have different authentication speeds, it being generally understood authentication sessions are preferably as short as necessary to perform authentication, and Handson disclosing different methods corresponding to different authentication times, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the ACS server of EMVCo in view of Handson monitor the historical authentication time for authenticating historical payment transactions based on the authentication option (e.g., user behavior in relation to application, ¶55 of Wolter), further resulting in ACS server adjusting the timeout period based at least on the authentication option (per Handson), the set of predefined rules (e.g., rules of associating timers to authentication types, and rule of dynamically adjusting timers based on user history), in order to advantageously customize/adjust the timeout value per each user to reflect their typical authentication speeds per each type of authentication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Publication No.  US-10013537-B1 to Trachtman (“Trachtman”), generally disclosing modification of amount of time before locking out access to computer resource (title), where resource may include banking transactions (Col 6, lines 19-30), and further states basis as ‘environmental factors’ or combination or environmental factors and non-environmental factors, which may include biometric information (Col 3, lines 36-41). Col 12, lines 16 – 22 of Trachtman also discloses that user behavior such as typing speed and other biometric aspects may be non-environmental factors when choosing threshold (i.e., session timeout).

United States Application Publication No.  US-20150213427-A1 to Hodges, disclosing in ¶47 that timeout periods may be dependent upon average amount of time for a customer to initiate and complete a typical transaction. Examiner notes Hodges fails to disclose the transaction occurring on an online merchant site, and instead discloses ATM transactions.

United States Application Publication No.  US-11114087-B1 to Leslie, disclosing in Col 11, lines 33 – 48 that timers may be changed based on prior user interactions, and that timers may vary from user to user based on historical differences between users. Leslie fails to generally disclose transactions, and is directed more towards communications between individuals.

United States Application Publication No.  US-20120137217-A1 to Amsterdam (“Amsterdam”), disclosing monitored user activity of application may gathered to form historical data, of which may be used as basis for adjusting a timeout via a timeout modifier. (¶¶5-8 of Amsterdam).

United States Application Publication No.  US-20120054046-A1 to Albisu (“Albisu”), disclosing user preferences including user options to modify session time. (¶41)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday, 9:30AM-6:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M./
Examiner, Art Unit 3695 

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        June 1, 2022 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes limitations in brackets are limitations further characterizing / limiting additional elements, and are also parsed from remaining elements which are reciting the abstract idea.
        
        2 Examiner notes limitations in parenthesis are used to further clarify abstract idea recited.
        3 Applicant specification states the term "payment network", refers to “a network or collection of systems used for transfer of funds through use of cash-substitutes” (¶37).
        4 Examiner notes ¶39 of Applicant Specification limits definition of ‘merchant interface’ to an “online store”.
        5 Examiner notes Applicant states in ¶36 of Applicant specification that a “payment card” may: be embodied in form of data stored in a user device, where the data is associated with payment account such that the data can be used to process the financial transaction between the payment account and a merchant's financial account. (i.e., account information may broadly constitute ‘payment card’).